Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of improper content.  Correction is required.  See MPEP § 608.01(b).


Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding Claims 1-14, The closest prior art is ARTHUR et al. (US 2004/0099438), GLATKOWSKI et al. (WO 2004/069737, US 2006/0257638 is a national stage entry of GLATKOWSKI and is used for the citations below), and Ehrreich (US 4836955).  ARTHUR et al. discloses a method of fabricating a transparent conductor (abstract) comprising: depositing a plurality of carbon nanotubes on a surface of a substrate, the nanotubes being dispersed in a liquid (pg. 1 [0012]); and forming a nanotube network layer on the substrate by allowing the liquid to dry (pg. 2 [0012]). ARTHUR et al. discloses depositing a binder, i.e. matrix material and corrosion inhibitor, on the nanotube network layer; and drying out the solvent, i.e. curing, the matrix material to form a matrix, the matrix and the nanotubes embedded therein forming a conductive layer (pg. 2 [0027]).  GLATKOWSKI et al. discloses a method of fabricating a transparent conductor (abstract) wherein carbon nanotubes or metal nanowires are used as the ultra-fine conductive fiber in the conductive layer ([0037]). While pressing for improving conductivity is known in the art (See for example GLATKOWSKI et al. [0051] and Ehrreich col. 4 ln. 15-20), the prior art does not teach or suggest applying pressure to the nanowire network layer and forming a matrix material layer on the nanowire network layer after applying the pressure to the nanowire network layer as claimed.
	Regarding Claims 17-20, ARTHUR et al. (US 2004/0099438), GLATKOWSKI et al. (WO 2004/069737, US 2006/0257638 is a national stage entry of GLATKOWSKI and is used for the citations below), DUAN (US 2003/0186522), and GABRIEL (WO 2004/040671) is the closest prior art.  ARTHUR et al. discloses a method of fabricating a transparent conductor (abstract) comprising: depositing a plurality of carbon nanotubes on a surface of a substrate, the nanotubes being dispersed in a liquid (pg. 1 [0012]); and forming a nanotube network layer on the substrate by allowing the liquid to dry (pg. 2 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 23 of U.S. Patent No. 10580549. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 15-16 are anticipated by the limitations of Claim 23 of US10580549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/              Primary Examiner, Art Unit 1712